Citation Nr: 1549305	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability of the bilateral feet, claimed as dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran has active service from June 1983 to May 1987, with prior unverified inactive service, and service in the reserves, with a period of Annual Training (AT) from July 11, 1998, to July 28, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

At the time of his December 2010 claim, the Veteran identified the "Scott Co. VA Clinic" as the source of relevant VA treatment records. The VA treatment records associated with the claims file were printed by the VA Medical Center (VAMC) in Louisville, Kentucky, and are dated only in November 2010, February 2011, March 2011, and November 2011. A January 2007 VA audiological examination report from the VAMC in Louisville, Kentucky is also of record. On remand, the AOJ should obtain and associate with the claims file the Veteran's complete VA treatment records, to include his complete treatment records from the VA Healthcare Center, Scott County, in Scottsburg, Indiana, as well as his updated VA treatment records maintained by the VAMC in Louisville, Kentucky, dated from November 2011 to the present, and prior to November 2011, if any. 

In a February 2015 statement, the Veteran asserted that his skin disability of the bilateral feet is related to his service working in tropical conditions on St. Lucia decontaminating a low income medical facility during AT dated from July 11, 1998, to July 29, 1998. He reported that he experienced skin symptoms on his feet when he returned to the United States and that stymied dermatologists and have continued to the present. VA treatment records dated in November 2010 indicate that the Veteran was diagnosed with methicillin-resistant staphylococcus aureus (MRSA) and reported that he had dermatitis of the feet since deployment during service and had several bouts of MRSA since September 2005. The Veteran's service personnel records indicate that he was assigned to AT in St. Lucia and was commended for his construction and demolition skills. 

To date, the Veteran has not been afforded a VA examination to determine the etiology of his skin disability of the bilateral feet. On remand, the AOJ should afford the Veteran such.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his complete VA treatment records, to include his complete treatment records from the VA Healthcare Center, Scott County, in Scottsburg, Indiana, as well as his updated VA treatment records maintained by the VAMC in Louisville, Kentucky, dated from November 2011 to the present, and prior to November 2011, if any. The Board specifically seeks his VA treatment records reflecting treatment for numerous bouts of MRSA since September 2005. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Then, schedule the Veteran for a VA examination to determine the etiology of any skin disability of the bilateral feet. All indicated tests and studies should be performed.

The examiner should provide current diagnoses for all skin disabilities of the bilateral feet and consider prior diagnoses of dermatitis, cellulitis, MRSA, and abscess, and opine as to whether it is at least as likely as not that any skin disability of the bilateral feet had its onset in, or is otherwise related to, the Veteran's period of AT dated from July 11, 1998, to July 28, 1998, during which time he was stationed in St. Lucia charged with decontaminating a low income medical facility in tropical conditions and experienced skin symptoms of the bilateral feet upon his return to the United States that stymied dermatologists and continued to the present. 

The claims file should be reviewed by the examiner, and the examination report should reflect that review. The examiner should provide a detailed rationale for the opinion. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




